Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Drawings filed on 6/19/2019, Fig. 7 and Fig. 9 are objected to. Based on the instant specification the figures are reference to different samples, figure 7 is a microstructure photograph of the isothermally forged, rolled and annealed Mg96.6Zn2Al1Ca0.2Gd0.2 magnesium alloy sheet (1 mm in thickness) of Example 7 ([0028]) and Figure 9 is a microstructure photograph of the rolled and annealed Mg95Al3Zn1Ca0.4Gd0.4Mn0.2 magnesium alloy sheet (1 mm in thickness) of Example 9 ([0030]). The drawings appear to be duplicates. Appropriate correction is required.  
Election/Restrictions
Application’s election of Group II: Claims 6-19, drawn to a method for manufacturing the magnesium alloy, in the response filed on 12/18/2020 has been acknowledged without traverse. Claims 1-5 and 20 are withdrawn as non-elected claims and claims 6-19 remain for examination, wherein claim 6 is the independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US-20130199677-A1, hereinafter Venkatesan) and in further view of Kim (US-20080304997-A1, hereinafter Kim), Guan et al. (US-20040040635-A1, hereinafter Guan), and Kawabe et al. (US-20130333809-A1, hereinafter Kawabe). 
Regarding claim 6, Venkatesan teaches a method of fabricating an improved wrought magnesium-based alloy sheet product ([0001]). Venkatesan further teaches the mg alloy fabricating method ([0042], Figure 1; [0052]-[0058]) comprising steps of: forming a magnesium alloy melt ([0052]); casting the magnesium alloy melt to produce strips, slabs or a billet that is subsequently extruded to a strip or slab ([0053]-[0054]); homogenizing the cast strip or slab at a suitable temperature and time ([0055]); iteratively hot rolling the strips or slabs at a suitable temperature to reduce the strip or slab to a required thickness until the thickness is reduced to a required final thickness ([0056]-[0057]); and finally annealing the resultant product at a suitable temperature for a selected time ([0058]).
The following is a summary of the teachings of Venkatesan compared to instant claim.  The first limitation of the instant claim is to a magnesium alloy with limitations from instant claim 1. Venkatesan teaches magnesium-based alloys for wrought applications with a composition range of: 0.5 to 4.0% by weight zinc, 0.02 to 0.70% by weight of rare earth element or mixture of the same, and the remainder being magnesium and incidental impurities ([0009]) where the rare earth can be gadolinium and yttrium is also considered to be encompasses by the term “rare earth element” ([0012]). Venkatesan is silent on additions of Al and Ca. Summarized below are the required elements of the instant claim alloy range compared with Venkatesan.

Alloy of Instant Claim 1
Venkatesan broad range

wt.%
wt.%
Zn
1.0 - 3.0
0.5-4.0
Al
1.0 - 3.0
---
Ca 
0.1 - 0.4
---
Gd
0.1 - 0.4
0.02-0.70
Mg
Balance
Balance


	The next limitation of the instant claim is weighting raw materials to obtain a desired composition. Venkatesan teaches the magnesium alloy was formed by melting requisite quantities elemental constituents and master alloys ([0051]) which reads on raw materials to obtain a desired composition. Venkatesan describes his alloy with weight percent ([0009]), it reads on “weighting” inherently.
The next limitation of the instant claim is charging said raw materials into a vacuum induction melting furnace to obtain a molten mass. Venkatesan further teaches the magnesium alloy was formed by melting requisite quantities elemental constituents and master alloys in a furnace ([0051]). Venkatesan is silent on induction melting in a furnace in a vacuum.
The next limitation of the instant claim is casting said molten mass to yield a magnesium alloy ingot. Venkatesan teaches casting the alloy with various techniques can form magnesium alloy in to billet or slab ([0053]). Examiner notes that ingots, slabs, and billets are all semi-finished casting products which meets the claim limitation. 
The next limitation of the instant claim is solid solution treating said magnesium alloy ingot to yield a treated magnesium alloy ingot. Solid solution treating is stated and taught in Venkatesan as a “homogenization step” ([0055]) reading on the claim limitation.

The next limitation of the instant claim is cutting defects from said rolled material to obtain an alloy sheet. Venkatesan is silent on removing edge defects from rolled magnesium alloy sheets. 
The last limitation of the instant claim is annealing said alloy sheet. Venkatesan teaches annealing the resultant product at a suitable temperature for a selected time ([0058]) which reads on the limitation. 
The following is a summary of the differences between Venkatesan compared to instant claim:  (a) Venkatesan is silent on additions of Al and Ca, (b) Venkatesan is silent on induction melting in a furnace in a vacuum, and (c) Venkatesan is silent on removing edge defects from rolled magnesium alloy sheets. 
With regards to additions of Al and Ca:
Kim teaches a composition range for wrought magnesium alloys having excellent strength and formability during extrusion and rolling processes ([0007]) including elemental alloying additions of  Zn, Al, Ca, Mn, Y, and Gd ([0001], [0023], [0025]-[0032]).
Kim further teaches Al additions to the magnesium alloy increase corrosion resistance, to impart high strength, and to impart excellent ductility when Al is in the range of 1.0 - 4.0 at.% Al ([0026]). Examiner notes that the instant claim 1 Al range is from 0.9-2.8 at.%.  
Kim further teaches Ca additions improve casting by making a fine cast structure in the casting a billet and improving a reinforcement effect when Ca is added in the range of 0.35 at.% or less ([0028]-[0030]). Examiner notes that the instant claim 1 Ca range is from 0.1-0.3 at.%.  
For alloys Venkatesan, examiner notes that atomic percentages of Zn and of Gd are:  0.19-1.54 at.% Zn and greater than 0.0 to 0.2 at.% Gd. Examiner notes for the instant claim 1 alloy, the atomic ranges for Zn are 0.4 to 1.2 at.% and for Gd are greater than 0.0 to 0.1 at.%.  Combining Kim with Venkatesan would yield a magnesium alloy, by atomic percent, with: 0.19 to 1.54 Zn, 0.0 to 0.20 Gd, 1.0-4.0 Al and 0-0.35 Ca which overlaps the claim limitation of Al and encompasses the claim limitations of Zn, Ca and Gd. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify magnesium alloy for sheet product of Venkatesan with the Ca and Al additions of the wrought magnesium alloy having excellent formability during the rolling processes of Kim to impart high strength and excellent ductility with Al addition and to improve fine casting structure with the addition of Ca.
There would have been a reasonable expectation of a modified Venkatesan achieving improved fine casting structure, increased strength, and improved ductility. 
With regards to on induction melting in a furnace in a vacuum:
Guan teaches a process for making a highly ductile magnesium alloy material composed of melting in vacuum melt furnace or inert gas protected furnace, teeming into ingot, extrusion or rolling for further die casting for various functional components ([0005]). Guan further teaches that magnesium has high affinity with oxygen, so its alloy has to be processed in vacuum furnace or non-oxygen atmosphere furnace ([0012]). Guan further teaches that magnesium alloys can be melted through inductive heating by the melt furnace to form a uniform melt base ([0014]). 
	Combining Guan with Venkatesan would yield a magnesium melting method that is conducted in a vacuum induction furnace which meets the claim limitation of melting in a vacuum induction furnace to obtain a molten mass.

There would have been a reasonable expectation of a modified Venkatesan achieving an optimum magnesium alloy melt base with little oxygen.  
With regards to cutting defects from said rolled material to obtain an alloy sheet:
Kawabe teaches a sheet shaped magnesium alloy plastic formed material obtained by rolling ([0004]-[0006]). Kawabe further teaches that the edge of the cast material before rolling may be trimmed to prevent the extension of cracks, which may present at the edge, during rolling also that such trimming may be performed to appropriately adjust the width during rolling or after rolling ([0050]). 
Combining Kawabe with Venkatesan would yield a magnesium alloy sheet that has been rolled and has been trimmed removing edge cracks which meets the claim limitation of cutting defects from said rolled material to obtain an alloy sheet.

There would have been a reasonable expectation of a modified Venkatesan achieving appropriately adjusted width sheets free of edge cracks.

Combining Venkatesan with Kim, Guan, and Kawabe would yield a method for manufacturing a desired magnesium alloy composition with Zn, Al, Gd and Ca comprised of the following steps: melting an appropriate amount of raw material in a vacuum induction melting furnace to obtain a uniform melt pool with minimum oxygen; casting the melt mass into semi-finished casting products with improved fine casting structure; solid solution treating the cast product to achieve homogenization in the casting product; hot rolling to achieve a desired thickness in a finished rolled material product; trimming edge cracks and cutting into appropriately adjusted width alloy sheets ; and then annealing the selected product sheet at a suitable temperature for a suitable time meets the claim limitations.
 There would have been a reasonable expectation of a modified Venkatesan achieving improved fine casting structure, increased strength, improved ductility, an optimum magnesium alloy melt base with little oxygen, and appropriately adjusted width sheets free of edge cracks.
Regarding claim 8, Venkatesan teaches forming a magnesium melt ([0042], Figure 1; [0031]). However, Venkatesan is silent on the heating temperature and duration to melt raw materials and form a melt pool. Guan further teaches that the materials are melted into a melt base controlled between 700 and 800 °C for melting and forming a uniform melt base ([0013]-[0015]). 
Combining modified Venkatesan with further teachings of Guan would delineate a vacuum induction melting process of heating and melting the materials between 700 to 800 °C which overlaps the claim limitation of to at least 750 °C.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
It would have been obvious for one having ordinary skill in the art at the application filing date to have selected the optimum charging duration to achieve the claimed heating time of the raw materials. 
Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at desired time of heating of raw materials that is the same or overlapping that which is instantly claimed of for about 10 to about 15 minutes. Furthermore, note that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 9, Venkatesan teaches forming a magnesium melt ([0042], Figure 1; [0031]). However, Venkatesan is silent on stirring and duration of the magnesium alloy melt prior to casting.  Guan 
Regarding the duration of stirring, it would have been obvious for one having ordinary skill in the art at the application filing date to have selected the optimum stirring duration to achieve the claimed molten mass. 
Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at desired time of stirring molten materials that is the same or overlapping that which is instantly claimed of for about 5 to about 10 minutes. Furthermore, note that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 10, Venkatesan further teaches the casting maybe be done by any other casting processes like direct chill casting ([0053]). Thus a modified Venkatesan meets the claim limitation of said casting comprises at least one of semi-continuous direct-chill casting and permanent mold casting.
Regarding claim 12, Venkatesan further teaches the performed at a temperature can be between 250 to 500 °C for steps of successive rolling, depending on initial thickness of the slab ([0037]-[0038]) which encompasses the claim range of hot rolling is performed of about 400-450 °C in multiple passes. 
Venkatesan teaches steps of successive rolling ([0037], [0038]). Venkatesan discloses percent reductions vary from 8 to 44.2 percent, initial passes range from 12 to 43.5 percent, and a total reduction ranges from 75.1 to 96.8 percent (Tables 2, 4, 6, 8, 10 and 12). Thus a modified Venkatesan encompasses claim limitations wherein said hot rolling achieves a total reduction in thickness of about 90 percent, wherein thickness reductions within about 15 percent are achieved during first two passes of said multiple passes, wherein thickness reductions within about 8 to about 18 percent are achieved during last two passes of said multiple passes, and wherein thickness reductions within about 10 to about 30 percent are achieved during other passes of said multiple passes.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Furthermore, it would have been obvious for one having ordinary skill in the art at the application filing date to have selected the optimum temperature of the alloy to hot roll, the number of passes and reduction per pass to achieve the claimed final reduction. 
Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at desired time of stirring molten materials that is the same or overlapping that which is instantly claimed of a total reduction in thickness of about 90 percent. Furthermore, note that 
Regarding claim 13, Venkatesan, Kim, Guan, and Kawabe teaches all of the limitations as set forth above in claim 6.
Venkatesan further teaches that the step of casting a magnesium alloy slab or a strip may also include the use of a DC cast billet which is subsequently extruded to form a slab or strip ([0034]). Thus a modified Venkatesan meets the claim limitation of extruding said treated magnesium alloy ingot prior to said hot rolling.
Regarding claim 19, Venkatesan, Kim, Guan, and Kawabe teaches all of the limitations as set forth above in claim 6.
Venkatesan further teaches annealing processing temperatures and times for the alloys disclosed ranging from 200-350 °C and 1hr (Tables 1, 3, 5, 7, and 11) . Thus a modified Venkatesan overlaps the claim limitations of said annealing comprising maintaining said alloy sheet at a temperature of about 350 °C for about 30 to about 60 minutes.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan, Kim, Guan, and Kawabe in further view of Rooy (Pub. Date: 1990, Properties and Selection: Nonferrous Alloys and Special-Purpose Materials: Introduction to Aluminum and Aluminum Alloys, hereinafter Rooy).
 claim 7, Venkatesan, Kim, Guan, and Kawabe teach all the limitations as describe in the rejection of claim 6.
Venkatesan further teaches the purity of the Mg component is about 99.95%, whereas the purity of the zinc component is about 99.9% ([0051]). Venkatesan is silent on purity of other constituent elements. Kim, Guan, and Kawabe are also silent on purity of constituent elements. 
The Mg purity as taught by Venkatesan is of about 99.95%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the purity of 99.95 is close enough to the claimed range of no less than 99.99% that one of ordinary skill in the art would have expected to achieve the claimed desired composition. 
The Zn purity as taught by Venkatesan is of about 99.9%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the purity of 99.9 is close enough to the claimed range of no less than 99.99% that one of ordinary skill in the art would have expected to achieve the claimed desired composition.
Rooy teaches general properties teaches Al and Al alloys (pg. 3-14).  Rooy provides evidentiary teaches that refining steps are available to attain much higher levels of purity and combinations of purification techniques can result in 99.999% purity for highly specialized applications (pg. 4, ¶2).  

Venkatesan teaches master alloys of gadolinium ([0051]) but is silent on other master alloy of combinations. Kim further teaches a magnesium raw material is melted, and an alloy or a master alloy is added to the molten magnesium ([0034]) but is silent on other master alloy of combinations. Guan and Kawabe are silent on master alloy of combinations. 
It would have been obvious for one having ordinary skill in the art at the application filing date to have selected the optimum mixing combination of raw materials and master alloys of magnesium and calcium or of magnesium and gadolinium to achieve the claimed desired composition. 
Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a combination or pure and master alloys that is the same or overlapping that which is instantly claimed. Furthermore, note that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Combining the teachings of Rooy with modified Venkatesan, the further teaching of Kim, and routine experimentation would have resulted in a combination of raw material and master alloys to obtain the desired composition of instant claim 6.  
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan, Kim, Guan, and Kawabe in further view of Inoue et al. (US-20130220496-A1, hereinafter Inoue).
Regarding claim 11, Venkatesan, Kim, Guan, and Kawabe teach all the limitations as describe in the rejection of claim 6.
Venkatesan further teaches depending on the size of the cast product a homogenization step ”solid solution treating” at 335 to 500 °C is commonly used and time required for the homogenization step is dictated by the size of the cast product from 2 up to 24 hrs will be required ([0055]) which overlaps the claim limitations of said solid solution treating comprises maintaining said magnesium alloy ingot at a temperature of about 300 to about 450 °C for about 12 to about 24 hours . Venkatesan is silent on air cooling after homogenization.
Inoue teaches a method for producing a magnesium alloy sheet by including a casting step, a heat treatment step, and a rolling step ([0031]-[0034]). Inoue further teaches the heat treatment step “solid solution treating” of holding the cast material at a predetermined temperature for a certain period of time is effective for homogenizing it and by performing slow cooling at a cooling rate of 30 °C/min or less, instead of performing rapid cooling, in the heat treatment step, it is possible to obtain a rolled magnesium alloy sheet exhibiting excellent corrosion resistance ([0036]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing, to further modify Venkatesan perform a slow cooling after heat treatment homogenization increasing the corrosion resistance of the later rolled magnesium alloy sheet.
There would have been a reasonable expectation of a further modified Venkatesan achieving an improved corrosion resistant magnesium alloy sheet.  

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan, Kim, Guan, and Kawabe in further view of Avedesian et al. (Pub. Date: 1999, ASM Specialty Handbook - Magnesium and Magnesium Alloys – chapter 10: Bulk working, hereinafter Avedesian) and Kraft et al. (Pub. Date: 2005, ASM Handbook – Metalworking - Bulk Forming - Conventional Hot Extrusion, hereinafter Kraft).
Avedesian teaches broad general knowledge on bulk workability of magnesium alloys (pg. 85-89).
Regarding claim 14, Venkatesan, Kim, Guan, and Kawabe teaches all of the limitations as set forth above in claim 13.

Guan further teaches the highly ductile magnesium alloy in the present invention can be made into sheets, rods and processed through direct extrusion forming at 200-400 °C ([0021]).
Avedesian teaches magnesium alloys with aluminum zinc AZ-series alloys, in particular: 

    PNG
    media_image1.png
    127
    317
    media_image1.png
    Greyscale
(pg. 87, Table 3)
which elemental ranges lie within the ranges of the instant claim 1 alloy, have been extruded to have least dimension <0.635 to 12.7 cm (pg. 87, Table 4: AZCOM-F, AZ31B-F). Avedesian further teaches extrusion processing temperatures used for magnesium and its alloys typically range from 300 to 450 °C (pg87; Section: Extrusion, Sub-Section: Extrusion Practice, ¶1). Avedesian further teaches reductions in cross-sectional area needed for proper working of the magnesium metal during extrusion range from 10 to 1 to 100 to 1 (pg88; Section: Extrusion, Sub-Section: Extrusion Practice, ¶2). Avedesian silent on extrusion rates.
It would have been obvious to one of ordinary skill in the art at the time of filing, to combine modified Venkatesan with the further teachings of Guan and with the general teaches of extrusion of magnesium alloys of Avedesian would yield an extrusion of rod and plates having least dimension <0.635 to 12.7 cm at extrusion from 200 to 450 °C with cross sectional extrusion ratios of 10 to 1 to 100 to 1 which encompass the claim limitations of wherein said 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
There would have been a reasonable expectation of a further modified Venkatesan achieving the desired thickness and shape.  
Regarding the extrusion rate limitation, Kraft teaches general principles of conventional hot extrusion of metal and metal alloys (pg. 421-437). Kraft further teaches that the extrusion rate depends greatly on the alloy flow stress, which in turn depends on the extrusion temperature and strain rate (pg 424, ¶2).
 It would have been obvious for one having ordinary skill in the art at the filing date to have combine modified Venkatesan with the teaching of Kraft to selected determine the optimum extrusion rate based on extrusion temperature and strain rate for the mg based alloy used to achieve the claimed least dimension thickness/diameter. 
Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a combination extruding temperature, extrusion ratio and extrusion rate that is the same or overlapping that which is instantly claimed extrusion rate of about 0.5 to about 3 mm/s. Furthermore, note that "where the general conditions of a claim are disclosed in the prior art, it 
Regarding claim 15, Venkatesan further teaches the performed at a temperature can be between 250 to 500 °C for steps of successive rolling, depending on initial thickness of the slab ([0037]-[0038]) which encompasses the claim range of hot rolling is performed of about 400-450 °C in multiple passes. 
Venkatesan teaches steps of successive rolling ([0037], [0038]). Venkatesan discloses percent reductions vary from 8 to 44.2 percent, initial passes range from 12 to 43.5 percent, and a sheet thickness of 0.73 to 0.92 mm (Tables 2, 4, 6, 8, 10 and 12) which encompasses claim limitations wherein said hot rolling achieves a sheet having a thickness of about 1 mm, wherein thickness reductions within about 20 percent are achieved during first two passes of said multiple passes, wherein thickness reductions within about 10 to about 25 percent are achieved during last two passes of said multiple passes, and wherein thickness reductions within about 15 to about 35 percent are achieved during other passes of said multiple passes.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Furthermore, it would have been obvious for one having ordinary skill in the art at the application filing date to further modify modified Venkatesan by selecting the optimum temperature of the alloy to hot roll, the number of passes and reduction per pass to achieve the claimed final reduction. 

Regarding claim 16, Venkatesan is silent on forging. 
Avedesian teaches that magnesium and its alloys can be formed by any of the bulk working processes, including forging, extruding, and rolling (pg. 85, ¶1). Avedesian further teaches that their workability is improved further by preheating ingot or billets (pg. 85, ¶1).  Avedesian further teaches uniformity of temperature “isothermal” during forging must be maintained and large gradients and hot spots must be avoided in the preliminary heating zones (pg. 85, Sub-Section: Preheating, ¶1) since too high a temperature within the work piece during forging will cause the work metal to develop cracks from hot shortness, and too low a temperature will cause shear cracking (pg. 85, Sub-Section: Preheating, ¶2). Avedesian further teaches that an important objective in the forging of magnesium alloys is to refine the grain size (pg. 86, Section: Forging, Sub-Section: Grain-size Control, ¶1).
Combining further teachings of Avedesian with modified Venkatesan would yield a magnesium alloy processing method that has a uniformity of temperature forging step which meets the claim limitation of the method comprising isothermal forging said treated magnesium alloy ingot prior to said hot rolling.

There would have been a reasonable expectation of a further modified Venkatesan process having improved refined the grain size with minimal crack formation.
Regarding claim 17, Venkatesan is silent on forging. Avedesian teaches magnesium alloys with aluminum zinc AZ-series alloys as above. Avedesian further teaches recommended forging temperature ranges for AZ-series alloys from 290-400 °C (pg. 85, Table 1). 
Avedesian further teaches that forging of magnesium alloys can be performed using different machines: for slow forging using hydraulic presses or slow-action mechanical presses (pg. 86, Section: Forging, Sub-Section: Machines, ¶1) and for fate forging using hammer forged or rapid-action press (pg. 87, ¶1). However Avedesian is silent on specific forging rates. 
Avedesian further teaches using several forging dies, varying pressure maybe require to successful forge a shape (pg. 86, Section: Forging, Sub-Section: Forging pressures). Avedesian further teaches a single pass forging reduction in thickness applied to AZ-series alloys can range from about 5 to about 90 percent (pg. 86, Fig. 1).   
Combining further teachings of Avedesian with modified Venkatesan would yield a magnesium alloy processing method with recommended forging temperature ranges 290-400 °C, at a fast or slow rate depending forging equipment used, into a desired shape depending on forging dies used, and single pass forging reduction from 5 to 90 percent which 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Furthermore, it would have been obvious for one having ordinary skill in the art at the application filing date to further modify modified Venkatesan by selecting the optimum isothermal temperature and forging process to achieve the claimed final reduction and shape. 
Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at desired forging rate of about 1 to about 3 mm/s to yield a thin round billet and a total reduction in thickness of about 75 to about 85 percent. Furthermore, note that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 18, Venkatesan further teaches the performed at a temperature can be between 250 to 500 °C for steps of successive rolling, depending on initial thickness of the slab ([0037]-[0038]) which encompasses the claim range of hot rolling is performed of about 400-450 °C in multiple passes. 
Venkatesan teaches steps of successive rolling ([0037], [0038]). Venkatesan discloses percent reductions vary from 8 to 44.2 percent, initial passes range from 12 to 43.5 percent, 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Furthermore, it would have been obvious for one having ordinary skill in the art at the application filing date to further modify modified Venkatesan by selecting the optimum temperature of the alloy to hot roll, the number of passes and reduction per pass to achieve the claimed final reduction. 
Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at desired time of stirring molten materials that is the same or overlapping that which is instantly claimed of a total reduction in thickness of about 90 percent. Furthermore, note that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yongjun et al. (CN-101078080-A) contains pouring, forging, billets, and rolling of Mg based alloys.
Kitamura et al. (US-20120276402-A1) contains trimming during or before rolling
of Mg based alloy sheets.
Sejong et al. (KR-20150033811-A) contains forging of Mg based alloys.
Liang et al. (US-20160024629-A1) contains large reductions per pass of Mg based alloy sheets.
Peng et al. (CN-104651689-A) contains a method of processing Mg based alloys into sheets.
Hehmann et al. (US-20030183306-A1) contains methods of processing Mg based alloys.
Jin et al. (CN-103643096-A) contains a broad overlapping claimed compositions of Mg based alloys. 
Liang et al. (US-20060231173-A1) contains a method of processing Mg based alloys into sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734